Examiner’s Comment
Allowable Subject Matter
Claims 16-22 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 16, the prior art fails to teach or disclose a method for controlling controllable power semiconductor switches of a converter assembly with a plurality of switching modules having controllable power semiconductor switches, the method which comprises one of the plurality of control modules of the connection network being a master node directly connected to the central controller; Page 4 of 14Application No. 16/519,219 Reply to Office Action of March 29, 2021 Amendment dated November 10, 2021 the plurality of control modules forming a communication network within the connection network so that data exchange between the central controller and each particular one of the plurality of the control modules can be carried out via a communication path assigned to the particular one of the plurality of the control modules within the communication network; each one of the plurality of control modules automatically defining one, among all adjoining ones of the plurality of control modules, as a superordinate control module and receiving data from the superordinate control module during operation of the control system; each of the plurality of switching modules having a respective one of the plurality of control modules assigned thereto; the control system controlling the power semiconductor switches; and the plurality of control modules forming a hierarchical communication network with a tree structure within the connection network, in combination with all the limitations set forth in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838